PER CURIAM.
Appellant seeks reversal of an order of the trial court vacating a default, citing Metcalf v. Langston, 296 So.2d 81 (Fla. 1st DCA 1974). In that case we affirmed an order of the trial court denying a motion to vacate. Orders of trial courts reach us clothed with a presumption of correctness whether the order denies or grants a particular motion. Further, as recited in Metcalf v. Langston, supra, citing and quoting from North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962), the law favors settling disputes on the merits and “to stand less upon strict rules of practice.”
AFFIRMED.
BOYER, C. J., and McCORD and MILLS, JJ., concur.